DETAILED ACTION
This office action is in response to applicant's communication filed on 08/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 11, 12, and 14 are amended.
Claims 1-14 are now pending in this application.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages11-12:
Thompson ('736 application) discloses in paras[0061-64]: “…user operating a mobile electronic device 150n may photograph a scene 130... captured image 135 of the scene may then be provided to the adaptive marketing and image recognition system 110… recognition system 110 may retrieve from a data store 210d, 210e, responsive to the at least one recognized marketing image, information for at least one relevant marketing response to return to the photographer who provided the image 135…  relevant marketing response can include… a URL link or electronic address to a web-based store of marketing information” and para[0073]: “Method 400 may further comprise returning 430 a first marketing response to the origination address/ photographer of the received digital photograph…”; Here, “device 150n, origination address/...” teaches operator terminal/second circuitry that transmits image to “image recognition system” (read on ‘image searching system’) and is further configured to receive attachment information including “relevant marketing response/ URL link” (read on ‘first link information of external service’). Considering the above and given the claim language states ‘...at least one of first link information ...and second link information...;’, Thompson still teaches the limitation ‘receive the attachment information from the image searching system as a response...includes a command designating a specific operation;’
		Examiner concurs that Thompson does not explicitly teach the rest of the claim ‘...after determining that one of the first and second link information was designated,...; execute a second application that calls a first application,...; and execute the second application to obtain content...;’.
Layar discloses in LayarPlatformOverview, page1: “...User launches Layar Reality Browser on a supported mobile device. 2. Layar Client will send a request to the Layar Server... Layar Server validates the getPOIs response and sends it back to the Layar Client... Layar Client displays the getPOIs response nicely to the User”, LayarGetPOIResponse, page1: “hotspots... Example... "imageURL": "http:\/\/custom.layar.nl\/layarimage.jpeg"...”, page3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page1: “...possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed... On iPhone, the action will be shown all the time...”. Here, “Layar Reality Browser” is read on ‘second application’, “call, sms, email apps” is read on ‘first application’, “actions” is read on ‘second link information that includes a command...’, “URL” in examples is read on ‘first link information of an external service’ and the above evidently teaches second application’s capability (browser) to call first application (call,... apps) if received response includes second link information that includes commands (actions, such as tel:, sms:) designating specific operations (call, message etc.), and that the second application obtains/displays content from first link information/URL within response (shown in Examples) if received response only includes URL, and does not include second link including commands (actions).
It is understood that a determining step must be executed to check if received response comprises link including commands (actions), and invoking an URI with Layar Reality Browser on mobile device is understood to utilize circuitry within device. Further, Examiner notes that the claim language ‘...execute the second application to obtain content in accordance with a link destination,..’ is broad as it does not specify what ‘obtain’ entails. Thus, under the broadest reasonable interpretation, LayarPlatformOverview, page1: “... Layar Client displays the getPOIs response nicely to the User...” and the Figure (“2D, 3D resources, web links, images etc.”) teaches this limitation. As such, the rejection of the claim is maintained.


With respect to arguments on pages12-13:
		The Examiner notes that the applicant’s arguments regarding Spiegel (‘487 application) are unclear and appear inapplicable. Spiegel has not been relied upon to teach the claim limitations pointed to on page 13, but is rather only cited to teach ‘..., the first application acquiring a specific content from a storage location on the network in accordance with the received attachment information and performing the specific operation using the specific content acquired from the storage location on the network;’ (see paras [0161-165] and paras[0119-121, 0168, 258]: operator terminal (“User Platform”) acquires specific content (“eyeglasses”) from storage (“Items Website”); “Augmented Reality Application 142 ” read on ‘first application’; “browser” read on ‘second application’; “...Augmented Reality Application 1243 identify it with the help of relevant templates and send the result to Items Website 130, that finds the model of the exact object or a similar one, and instruct Augmented Reality Application 142 at User 1 Platform 140 to use it as the model of selected object and augment it at the target place over the target environment as seen by Camera 146 of User 1 Platform, showing the result to User...” teaches first application acquiring content from storage/network and performing operation using the acquired content). 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
The limitation “the predetermined command” in the claims lack antecedent basis, as the corresponding limitation has been amended in independent claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2011/0255736 A1) in view of Layar (NPL - “Layar Developer Documentation - Sep 2015”, as evidenced by documents: 
“LayarPlatformOverview:https://web.archive.org/web/20150912022558/https://www.layar.com/documentation/browser/layar-platform-overview/”; “LayarGetPOIResponse:https://web.archive.org/web/20150912021954/https://www.layar.com/documentation/browser/api/getpois-response/”; 
LayarActions:https://web.archive.org/web/20150912040901/https://www.layar.com/documentation/browser/api/getpois-response/actions/”; “LayarAPI:https://web.archive.org/web/20150912022738/https://www.layar.com/documentation/browser/api/getpois-request/”), and Spiegel (US 2013/0063487 A1).
                             
Regarding claim 1, 
Thompson teaches An information processing system comprising: (FIG.1, para[0007]: “adaptive marketing image recognition in a network comprising a plurality of electronic devices…”)
an operator terminal configured to transmit an image, captured by an image capture device, as a captured image; and (para[0061]: …a user operating a mobile electronic device 150n may photograph a scene 130”; para[0062]: “A captured image 135 of the scene may then be provided to the adaptive marketing and image recognition system 110…”)
an image searching system connected with the operator terminal via a network, (para[0060]: “adaptive marketing image recognition system 110”)
wherein the image searching system includes 
a first memory to store a registration image of a registration object and attachment information associated with the registration image; and (para[0035]: “There may be one or a plurality of data stores 210a-210g in communication with the image preprocessor 220, image recognizer 230, response compiler 240…”; para[0041]: “…The target images and/or target image characteristics may be provided by one or more commercial entities and maintained in data stores 210b-210c”; “data stores” is read on ‘first memory’)
first circuitry configured to (para[0035]: “image preprocessor 220, an image recognizer 230, a response compiler 240”)
receive the captured image from the operator terminal; (para[0063]: “the adaptive marketing and image recognition system 110 may be configured to receive the captured image 135…”; Also see paras [0037-38])
search the attachment information associated with the registration image of the registration object based on an image of an object detected in the captured image; and (para[0063]: “…process the image to recognize at least one marketing image (for example, trademark 142, advertisement 140) contained within the image 135 and identify a commercial entity associated with the at least one recognized marketing image... After system 110 identifies a match between a recognized marketing image and a commercial entity, the image recognition system can prepare and/or select a relevant marketing response to return to the user who provided the image 135…”; para[0064]: “relevant marketing response can include… a URL link or electronic address to a web-based store of marketing information” is read on ‘attachment information’; Also see paras [0040-41])
transmit the attachment information to the operator terminal, and (para[0064]: “The adaptive marketing and image recognition system 110 may retrieve from a data store 210d, 210e, responsive to the at least one recognized marketing image, information for at least one relevant marketing response to return to the photographer who provided the image 135…”; para[0073]: “Method 400 may further comprise returning 430 a first marketing response to the origination address/photographer of the received digital photograph…; Also see para[0043]) 
wherein the operator terminal includes second circuitry configured to acquire the captured image captured by the image capture device; (para[0061]: “…a user operating a mobile electronic device 150n may photograph a scene 130”)
transmit the acquired captured image to the image searching system; (para[0062]: “A captured image 135 of the scene may then be provided to the adaptive marketing and image recognition system 110…”)
receive the attachment information from the image searching system as a response to transmitting the captured image to the image searching system, the attachment information including at least one of first link information of an external service and second link information that includes a command designating a specific operation; (para[0064]: “The adaptive marketing and image recognition system 110 may retrieve from a data store 210d, 210e, responsive to the at least one recognized marketing image, information for at least one relevant marketing response to return to the photographer who provided the image 135…  relevant marketing response can include… a URL link or electronic address to a web-based store of marketing information”;” and para[0073]: “Method 400 may further comprise returning 430 a first marketing response to the origination address/ photographer of the received digital photograph…” teach operator terminal (“origination address/...”) configured to receive attachment information including first link information of external service (“relevant marketing response/ URL link” from “image recognition system” as response to transmitted captured image)

While Thompson teaches received attachment information includes link information/URL (para[0064]: “relevant marketing response…URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information”), it does not explicitly teach ...after determining that one of the first and second link information was designated, determine which particular link information of the first and second link information was designated; execute a second application that calls a first application, in response to determining that the particular link information designated was the second link information, the first application acquiring a specific content from a storage location on the network in accordance with the received attachment information and performing the specific operation using the specific content acquired from the storage location on the network; and execute the second application to obtain content in accordance with a link destination, of the external service, included in the received attachment information, in response to determining that the particular link information designated was the first link information.

Layar teaches ... wherein the operator terminal includes second circuitry configured to ...after determining that one of the first and second link information was designated, determine which particular link information of the first and second link information was designated; (LayarPlatformOverview, page1: “...User launches Layar Reality Browser on a supported mobile device. 2. Layar Client will send a request to the Layar Server... The Layar Server validates the getPOIs response and sends it back to the Layar Client...”, LayarGetPOIResponse, page3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page1: “...The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed...” teach determining if received response includes predetermined commands (actions) designating specific operation; Further, Layar Reality Browser on mobile device is understood to utilize circuitry within device)
execute a second application that calls a first application, in response to determining that the particular link information designated was the second link information,... and(LayarGetPOIResponse, page3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page1: “...The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed... On iPhone, the action will be shown all the time...” teach second application (Layar Reality Browser)’s capability to call first application (call, sms, email apps) if received response includes second link information that includes predetermined commands (actions, such as tel:, sms:) designating specific operations (call, message etc.). It is known in the field that invoking an URI with “http://” calls a browser application, “mailto:” calls an email application etc.)
execute the second application to obtain content in accordance with a link destination, of the external service, included in the received attachment information, in response to determining that the particular link information designated was the first link information. (LayarPlatformOverview, page1: “...The Layar Server validates the getPOIs response and sends it back to the Layar Client... The Layar Client displays the getPOIs response nicely to the User” and LayarGetPOIResponse, page1: “hotspots... Example... "imageURL": "http:\/\/custom.layar.nl\/layarimage.jpeg"...”, page3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” teach that second application (Layar Reality Browser) obtains/displays content from first link information/URL within response (shown in Examples) if received response only includes URL, and does not include second link including commands (actions). Also see LayarActions, page1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Layar and enable Thompson to determine if received response includes first link information of external service or second link information including commands, and call application corresponding to second link or obtain content using first link based on the determination, as doing so would enable appropriate interfaces (layers/buttons) and actions (LayarGetPOIResponse, page3 and LayarActions, page1).

Spiegel teaches ...execute a second application that calls a first application, ..., the first application acquiring a specific content from a storage location on the network in accordance with the received attachment information and performing the specific operation using the specific content acquired from the storage location on the network; (paras [0161-165]: “...User 148 having a PC 140 serving as User Platform 140 browses using Microsoft corp. Internet ExplorerTM browser to the Items Website 130 website of an online shop selling eyeglasses… Inside that site he selects to experience the eyeglasses over his video image...” and “...Augmented Reality Application 142 creates a representative rendered image for each of the eyeglasses belonging to the fetched family...and showing them on a scrolled strip at the side of the Augmented Reality Application 142 Active-X window…” teaches that operator terminal (“User Platform”) acquires specific content (“eyeglasses”) from storage (“Items Website”); “Augmented Reality Application 142 ” read on ‘first application’; “browser” read on ‘second application’; Also, paras[0119-121, 0168] and para[0258]: “User 2 Platform captures the desired objet image, Augmented Reality Application 1243 identify it with the help of relevant templates and send the result to Items Website 130, that finds the model of the exact object or a similar one, and instruct Augmented Reality Application 142 at User 1 Platform 140 to use it as the model of selected object and augment it at the target place over the target environment as seen by Camera 146 of User 1 Platform, showing the result to User...” teaches first application acquiring content from storage/network and performing operation using the acquired content)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to acquire relevant content over the network by executing first application and second application to perform specific operations, as doing so would enable Augmented Reality platform for applications such as online retails and automated assignment of augmented objects relevant for image/video captured by user (Spiegel, paras [0007, 17-19]).

Regarding claim 2,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
While Thompson teaches uniform resource identifier (URI) included in the received attachment information (para[0064]), it does not explicitly teach The information processing system of claim 1, wherein the second circuitry is further configured to execute the first application to acquire the specific content in accordance with a specific uniform resource identifier (URI) included in the received attachment information, and the second circuitry is further configured to control an imaging process using the acquired specific content to generate a synthesized image based on the acquired specific content and the captured image 

Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to execute the first application to acquire the specific content in accordance with a specific uniform resource identifier (URI) included in the received attachment information, and (para[0163-164]: “…The Application Active-X window is shown over the Items Website window… Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…”)
the second circuitry is further configured to control an imaging process using the acquired specific content to generate a synthesized image based on the acquired specific content and the captured image (paras [0164-165]: “Augmented Reality Application 142 creates a representative rendered image for each of the eyeglasses ...The video image of the target environment, i.e. the user's face and it surroundings, is obtained using Camera 146 of User Platform 140 and is shown to the user over Display 144. Target Locator 310 creates two elliptical circles representing the user's eyes, paints them using AOI Rendered 340 and superposes them over the target environment video image using Composer 350”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to generate a synthesized image based on the acquired specific content and the captured image, as doing so would enable viewing the augmented item over its target environment (Spiegel, para[0150]).

Regarding claim 3,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson further teaches The information processing system of claim 2, wherein the second circuitry is further configured to store the synthesized image in a second memory disposed in the operator terminal, and transmit the synthesized image to at least one social networking service (SNS), selected from one or more social networking services (SNSs) accessible from the operator terminal (para[0065]: “The image recognition system may also post the image 135, along with a link to the relevant marketing response, on the user's social networking page…”; Also see paras [0027, 30] and Spiegel, para[0266])

Regarding claim 4,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson as modified by Spiegel further teaches The information processing system of claim 2, wherein the second circuitry is further configured to execute the second application to acquire the specific URI from the link destination included in the attachment information (Thompson, para[0064]: “URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” is read on ‘specific URI from a link destination included in the attachment information’; Spiegel, paras [0161-163]: “User 148 having a PC 140 serving as User Platform 140 browses …to the Items Website 130 website of an online shop selling eyeglasses… Stage 3: The Application Active-X window is shown over the Items Website window. Items Website exposes to user 148 a list of eyes gasses models families” teaches that the second application (“browser”) is executed to acquire resource (“models of the eyeglasses”) from a link destination (“Items Website”)).

Regarding claim 5,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 4 above. 
Thompson does not explicitly teach The information processing system of claim 4, further comprising a web site to perform a redirect to the specific URI including the predetermined command, wherein the second circuitry is further configured to execute the second application to acquire the specific URI including the predetermined command from the link destination via the web site
However, Spiegel and Layar further teach further comprising a web site to perform a redirect to the specific URI including the predetermined command, wherein the second circuitry is further configured to execute the second application to acquire the specific URI including the predetermined command from the link destination via the web site (Spiegel, para[0164]: “Stage 4: User Platform 140 informs the user's selection to Items Website 130. Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…” teaches second application (“browser”) executed to acquire specific resources (“models of the eyeglasses”) from the link destination via a website; Further, LayarActions, page1: “...The possible URIs are "... "http://", "https://",...” teaches executing second application (Layar Reality Browser) based on specified predetermined commands (actions). It is known in the field that an URI with “http://” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to execute the second application to acquire resources corresponding to the selected URI from a website hosting the resources, as doing so would serve as an application front end to the user using the operator terminal (Spiegel, para[0117]). 

Regarding claim 6,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson as modified by Spiegel further teaches The information processing system of claim 2, wherein the second circuitry is further configured to execute the second application to acquire the specific URI included in the attachment information (Thompson, para[0064]: “relevant marketing response… a URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” is read on ‘attachment information’; Spiegel, paras [0161-164]: “User 148 having a PC 140 serving as User Platform 140 browses using …browser to the Items Website 130 website of an online shop selling eyeglasses… User Platform 140 informs the user's selection to Items Website 130. Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…”).

Regarding claim 7,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
However, Thompson as modified by Layar and Spiegel does not teach The information processing system of claim 2, wherein when the received attachment information includes an identifier designating a specific language, the second circuitry is further configured to execute information of the specific language in the acquired specific URI to apply the specific language for the operator terminal.
Layar teaches wherein when the received attachment information includes an identifier designating a specific language, the second circuitry is further configured to execute information of the specific language in the acquired specific URI to apply the specific language for the operator terminal (LayarAPI, page1: “The API endpoint URL of the POI service provider” read on ‘attachment information’, LayarAPI, page2: “lang - string - The language used on the layar client… Example: lang=EN” and LayarActions, page2: “...params...  list parameters can be added to the request.... Possible values: lat, lon, alt, lang...” teaches option to include identifier designating a specific language in the URL/URI within POI request/response)
Thompson, Layar and Spiegel to incorporate the above teachings of Layar, and enable Thompson to support a system where the URL (‘attachment information’) includes a parameter to set language information, as doing so would enable the operator terminal to receive resources in a suitable or preferred language.

Regarding claim 8,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson and Layar further teach The information processing system of claim 2, wherein the predetermined command is included as a scheme of the specific URI (Thompson, para[0064]: “relevant marketing response… a URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” and LayarActions, page1: “The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes...” teach predetermined command included as scheme of specific URI). 

Regarding claim 9,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson does not teach The information processing system of claim 2, wherein the second circuitry is further configured to execute one or more programs distributed by the image searching system to execute the first application and the second application at the operator terminal, and the specific URI is provided from a client system managed by a client of the image searching system

However, Spiegel further teaches wherein the second circuitry is further configured to execute one or more programs distributed by the image searching system to execute the first application and the second application at the operator terminal, and (paras [0162-163]: “…the user…is asked to approve downloading and installing to the browser the Active-X plug-in of Augmented Reality Application. Upon approval the Active-X is downloaded from Items Website 130 and installed on the users web browser… The Application Active-X window is shown over the Items Website window” teaches a program (“Active-X plug-in”) distributed by the image searching system (“Items Website 130”) enables first application (“Augmented Reality Application 142”) and second application (“browser”) to display content on the operator terminal; Also see para[0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to execute programs distributed by the image searching system in order to enable applications at the operator terminal, as doing so would allow browsing image results through the custom interface enabled by the program (Spiegel, paras [0163-164]).

Spiegel further teaches the specific URI is provided from a client system managed by a client of the image searching system (Spiegel, para[0115]: “The Augmented Reality Application Platform 120 optionally supports multiple Item Providers 100. The Items Images supported by the Items Providers has also suitable metadata... Some elements of the Metadata are optionally alternatively be assigned by the Augmented Reality Application Platform 120 itself, such as assigning the ID of the Items Providers based on his URL found while communicating him”, “Item Provider” is read on ‘client’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to enable clients of the image searching system to provide specific URLs for available images, as doing so would allow preserving references between images supported by different clients (Spiegel, para[0115]).

Regarding claim 10,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to allow calling of the first application from the second application while not allowing the calling of the first application from other applications (para[0118]: “The Augmented Reality Application is …an application that run in a browser environment such as Active-X running in Web-sites under Internet Explorer, or a combination of the above such as a Flash module or a Silverlight application running in the browser. In the context of Items Website 130, and a PC-based User Platform 140, there is a preference that Augmented Reality Application 142 runs in a Web Browser” teaches that the first application (“Augmented Reality Application”) could be called only from second application (“Browser”) and no other application; Also see paras [0161-163])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to allow calling the first application from the second application while not allowing other applications to call the first application, as doing so would enable access to images provided by the first application exclusively via a custom interface overlaid on the second application (Spiegel, para[0162-163]). 

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 13, 
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to display a user interface screen based on the received attachment information, the user interface including user-selectable icons. (paras [0119, 0161-165], para[0163]: “...Items Website exposes to user 148 a list of eyes gasses models families...user selects a family he wishes to select a model from to try it using the Augmented Reality Application 142...” and para[0166]: “…Model Matcher 360 fetched the 2.5D model of the first eyeglasses shown on the top of the strip on the right side of the window, adjust the model, i.e. scaling and positioning it including rotation and depth adjustment, per the tracking coordinates received from Target Locator 310, and renders the 2.5D model into a 2D Image, that is then superposed using Composer 350 over the image of user's face. The user 148 then sees in Display 144 the eyeglasses augmented over his face…” teach user interface screen being displayed based on received info and including user selectable icons)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to display a user interface that includes user selectable icons, based on the response, as doing so would enable the user to select eye-glasses and see them augmented over his face through the user interface (Spiegel, para[0163,166]). 

Regarding claim 14,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Layar and Spiegel further teach The information processing system of claim 1, wherein the second circuitry is further configured to display user-selectable icons based on the at least one of the first and second link information included in the attachment information; receive selection, by a user, of an icon of the displayed user-selectable icons; and (see Layar, LayarPlatformOverview, page1: “...1. A User launches Layar Reality Browser on a supported mobile device... 4. A list of retrieved layers will be sent by the Layar Server and displayed on the Layar Client. 5. The User launches a layer from this list. 6. A getPOIs request is sent to the Layar Server... 10. The Layar Client displays the getPOIs response nicely to the User”, LayarGetPOIResponse, page3: “actions... defines actions on entire layer level... On layar client, an extra "Layer Actions" button will be shown if actions are defined. The action format is the same as for POI actions,...” and LayarActions, page1: “...For Geo layers, the actions object can be used on both layer level (root) and POIlevel (hotspots) in the JSON response... we firstly detect whether the user has the corresponding app installed, if not, the action will not be shown. On iPhone, the action will be shown all the time. If the corresponding app is not installed, nothing will happen when clicking on the action...” teach user selecting/clicking on action(s) buttons/icons displayed on layers and POIs (read on ‘user-selectable icons’ based on second link information that includes  command...))
determine whether the particular link information, which corresponds to the selected icon is the first link information or the second link information. (see Layar, LayarGetPOIResponse, page3: “...On layar client, an extra "Layer Actions" button will be shown if actions are defined. The action format is the same as for POI actions,...” and LayarActions, page1: “...For Geo layers, the actions object can be used on both layer level (root) and POIlevel (hotspots) in the JSON response... we firstly detect whether the user has the corresponding app installed, if not, the action will not be shown. On iPhone, the action will be shown all the time. If the corresponding app is not installed, nothing will happen when clicking on the action...” teach determining if selected layer (or POI) includes an action (command) corresponding to installed app (read on second link information including command designating specific operation))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haddick (US 8814691 B2) discloses a system and method for social networking gaming with an augmented reality eyepiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165